ICJ_051_NorthSeaContinentalShelf_DEU_DNK_1969-02-20_JUD_01_ME_08_EN.txt. DISSENTING OPINION OF JUDGE TANAKA

1

In spite of my great respect for the Court, | am unable, to my deep
regret, to share the views of the Court concerning some important points
in the operative part as well as in the reasons of the Judgment.

What is requested of the International Court of Justice by virtue of the
two Special Agreements (Article 1, paragraph 1) is to give a decision on
the question:

“What principles and rules of international law are applicable to the
delimitation as between the Partie of the areas of the continental
shelf in the North Sea which appertain to each of them beyond the
partial [boundaries] determined [in the previous agreements con-
cluded by them namely: the Convention of 9 June 1965 between
the Kingdom of Denmark and the Federal Republic of Germany
and the Convention of 1 December 1964 between the Federal
Republic of Germany and the Kingdom of the Netherlands]?”

From the Special Agreements it is clear that what is requested consti-
tutes the “principles and rules of international law” applicable to the
said delimitation of the continental shelf and nothing else.

The cases before the Court are concerned with disputes relative to the
delimitation of the continental shelf in the North Sea areas. The fact
that such disputes arose and the decision of the Court was asked indicates
the following fact. An originally geological and geographical concept, 1.e.,
that of the continental shelf, by reason of its intrinsic economic interests
(natural resources, particularly minerals such as oil, gas from the subsoil
of the seabed) which have become susceptible of exploration and exploi-
tation as the result of recent technological development, has been vested
with legal interest and presents itself as a subject-matter of rights and
duties subject to the rule of law and constituting an institution belonging
to international law.

It is beyond the slightest doubt that this original field of international
maritime law involves many new and difficult questions. The fact that
after the “Truman Proclamation” of September 1945 there followed a
succession of unilateral declarations, decrees and other acts issued by
coastal States declaring their exclusive sovereign rights over the adjacent
continental shelves was without the slightest doubt a main motive for
starting the legislative work of the Geneva Conference on the Continental

172
172 CONTINENTAL SHELF (DISS. OP. TANAKA)

Shelf prepared by the International Law Commission of the United
Nations. By the Geneva Convention of 1958, the system of the con-
tinental shelf definitively acquired the status of a legal institution.

As to the idea and the fundamental principle which govern the conti-
nental shelf as a legal institution, it is evidently the realization of harmony
between the two interests: the one the interest of individual coastal
States for exploration of their continental shelves and exploitation of
natural resources; the other the interest of the international community,
particularly the safeguarding of the freedom of the high seas.

In this context one point must be emphasized, namely that the institu-
tion of the continental shelf adopts as fundamental principles that the
coastal State exercises over the continental shelf sovereign rights for the
purpose of exploring it and exploiting its natural resources, that these
rights are exclusive and that these rights do not depend on occupation,
effective or notional, or on any express proclamation (Article 2, para-
graphs 1-3, of the Geneva Convention). It must be noted that this funda-
mental concept of the continental shelf, being established as customary
international law, exercises an important influence upon the decision of
the question of delimitation of the continental shelf, as we shall see below.

The necessity for legal regulation on the matter of delimitation of the
continental shelf between coastal States can naturally be understood
from the fact that boundary disputes between them as a result of extend-
ing their jurisdiction over areas of the continental shelf may involve a
serious threat to international peace, as in case of disputes over land
boundaries. On the contrary, peaceful co-existence of well-ordered
activities of exploration and exploitation of the seabed and subsoil
natural resources by the States concerned would enormously contribute
to the welfare of mankind.

From the above-mentioned viewpoint it becomes clear that the matter
concerning the delimitation of the same continental shelf between two or
more opposite States or between two adjacent States plays a very im-
portant role—the question which is provided in Article 6, paragraphs 1
and 2, of the said Convention. In the present cases this question is involved.
In respect of the delimitation of the continental shelf, as well as of the
continental shelf as a whole, rule of law and not anarchy must prevail.

ii

On the matter of the delimitation, the opinions of the Parties, one the
Federal Republic of Germany and the other the Kingdoms of Denmark
and the Netherlands, are radically opposed. The former denies the
application of equidistance to the present cases; the latter approves its

173
173 CONTINENTAL SHELF (DISS. OP. TANAKA)

application. The core of the present cases constitutes the question of the
opposability or non-opposability to the Federal Republic of Article 6,
paragraph 2, which provides for the principle of equidistance.

It is evident that the 1958 Convention on the Continental Shelf,
particularly its Article 6, is not opposable as such to the Federal Republic
for the reason of absence of her consent. It is true that she positively
participated in the work of the Convention and became one of the sig-
natory States on 30 October 1958, but she did not ratify the Convention.
This Jack of ratification is the reason for the denial of her contractual
obligation regarding the Convention as a whole or in part, and therefore
makes it unopposable to her. Although the Geneva Convention of 1958,
as a kind of “law-making” treaty, has a great number of States parties,
still it cannot bind outsiders to the Convention, among which the Federal
Republic belongs.

The fact that the two Kingdoms on the contrary ratified the Conven-
tion does not alter this unopposability vis-à-vis the Federal Republic.
This is not contested by the two Governments. Therefore it seems unneces-
sary to deal with this matter further. Still I consider it to have some
significance in relation to other contexts.

The following circumstances, namely in addition to the afore-mentioned
German positive participation in the work of the Convention and its
signature, are to be noted:

The Government Proclamation of 20 January 1964, the exposé des
motifs to the Bill for the Provisional Determination of Rights over the
Continental Shelf of 15 May 1964, and the conclusion of the two “partial
boundary” treaties between the Federal Republic and the Netherlands
of 1 December 1964 and between the Federal Republic and Denmark of
9 June 1965; in particular, the Proclamation of 20 January 1964 is
extremely significant in the sense that the Federal Republic expressly
recognized the Geneva Convention as the basis for the exclusive sovereign
rights on her continental shelf. Furthermore, the conclusion of the last
two treaties regarding the delimitation of the continental shelf, seems to
approve the provision of Article 6, paragraph 2, of the Geneva Conven-
tion.

These circumstances, operating as a whole, contribute to justification
of the binding power of the equidistance principle provided in Article 6,
paragraph 2, vis-a-vis the Federal Republic should she be bound by a
ground other than contractual obligation, namely by the customary law
character of the Convention.

As to whether a situation of estoppel exists or not, I hesitate to rec-
ognize this latter because there is no evidence that Denmark and the
Netherlands were caused to change position or suffer some prejudice in

174
174 CONTINENTAL SHELF (DISS. OP. TANAKA)

reliance on the conduct of the Federal Republic, as is properly stated by
the Court’s Judgment.

If, in the first place, the Geneva Convention, including Article 6,
paragraph 2, is as such not opposable to the Federal Republic, the
Court, in the second place, is confronted with the task of examining the
contention put forward by the two Kingdoms as to the existence of the
customary law character (Article 38, paragraph 1 (6), of the Statute) of
the Convention as a whole or the equidistance principle of Article 6,
paragraph 2, of the Convention. If the customary law character of the
Geneva Convention and the principle of equidistance is established, the
latter principle can be applied to the present cases, and that will be the
end of the matter.

The history of the continental shelf as a legal institution indicated by
the above-mentioned Truman Proclamation of 28 September 1945, does
not appear to be long enough to have enabled more or less complete
customary international law to have been formulated on this matter.
The practical necessity of regulating a great number of claims of coastal
States on their adjacent continental shelf so as to avoid a chaotic situation
which may be caused by competition and conflict among them, seemed
to be a primary consideration of the international community. In 1949
the International Law Commission, representing the main legal systems
of the world, took the initiative by appointing the Committee of Experts
for the question relating to the territorial sea including the continental
shelf. This Committee of Experts terminated its Report, to which refer-
ence has been made above, in 1953.

Parallel with the efforts of the International Law Commission, various
governmental and non-governmental, as well as academic organizations
and institutions, contributed to promoting the legislative work on the
continental shelf by study, examination and preparation of drafts.

The efforts of the International Law Commission were crowned by
the birth of the Convention on the Continental Shelf adopted on 26 April
1958 by the Geneva Conference which was attended by 86 delegations.

That 46 States have signed and 39 States ratified or acceded to the
Convention is already an important achievement towards the recognition
of customary international law on the matter of the continental shelf.

To decide whether the equidistance principle of Article 6, paragraph 2,
of the Convention can be recognized as customary international law, it
is necessary to observe State practice since the Geneva Convention of
1958. In this respect it may be enough to indicate the following five
Agreements as examples of the application of the equidistance principle
concerning the North Sea continental shelf:

(a) United Kingdom-Norway of 10 March 1965;
(b) Netherlands-United Kingdom of 6 October 1965;
(c) Denmark-Norway of 8 December 1965:

175
175 CONTINENTAL SHELF (DISS. OP. TANAKA)

(d) Denmark-United Kingdom of 3 March 1966;
(e) Netherlands-Denmark of 31 March 1966.

I must also mention the two partial boundary treaties concluded by
the Federal Republic already indicated.

Tt must be noted that Norway, who is a party to two of these Agree-
ments, acted on the basis of the equidistance principle notwithstanding
the fact that she has not yet acceded to the Geneva Convention, that the
Netherlands adopted the equidistance principle in her Agreement with
the United Kingdom at a time when she had not yet ratified the Con-
vention and that Belgium had recently adopted the equidistance prin-
ciple for the delimitation of her continental shelf boundaries, although
she is not a party to the Convention (23 October 1967 “Projet de
Loi”, Art. 2).

It is not certain that before 1958 the equidistance principle existed as a
rule of customary international law, and was as such incorporated in
Article 6, paragraph 2, of the Convention, but it is certain that equidis-
tance in its median line form has long been known in international law
for drawing the boundary lines in sea, lake or river, that, therefore, it is
not the simple invention of the experts of the International Law Com-
mission and that this rule has finally acquired the status of customary
international law accelerated by the legislative function of the Geneva
Convention.

The formation of a customary law in a given society, be it municipal
or international, is a complex psychological and sociological process,
and therefore, it is not an easy matter to decide. The first factor of
customary law, which can be called its corpus, constitutes a usage or a
continuous repetition of the same kind of acts; in customary international
law State practice is required. It represents a quantitative factor of custom-
ary law. The second factor of customary law, which can be called its
animus, constitutes opinio juris sive necessitatis by which a simple usage
can be transformed into a custom with the binding power. It represents a
qualitative factor of customary law.

To decide whether these two factors in the formative process of a
customary law exist or not, is a delicate and difficult matter. The repeti-
tion, the number of examples of State practice, the duration of time
required for the generation of customary law cannot be mathematically
and uniformly decided. Each fact requires to be evaluated relatively
according to the different occasions and circumstances. Nor is the situa-
tion the same in different fields of law such as family law, property law,
commercial law, constitutional law, etc. It cannot be denied that the
question of repetition is a matter of quantity; therefore there is no
alternative to denying the formation of customary law on the continental
shelf in general and the equidistance principle if this requirement of
quantity is not fulfilled. What I want to emphasize is that what is impor-

176
176 CONTINENTAL SHELF (DISS. OP. TANAKA)

tant in the matter at issue is not the number or figure of ratifications of
and accessions to the Convention or of examples of subsequent State
practice, but the meaning which they would imply in the particular
circumstances. We cannot evaluate the ratification of the Convention
by a large maritime country or the State practice represented by its
concluding an agreement on the basis of the equidistance principle, as
having exactly the same importance as similar acts by a land-locked
country which possesses no particular interest in the delimitation of the
continental shelf.

Next, so far as the qualitative factor, namely opinio juris sive necessitatis
is concerned, it is extremely difficult to get evidence of its existence in
concrete cases. This factor, relating to internal motivation and being of
a psychological nature, cannot be ascertained very easily, particularly
when diverse legislative and executive organs of a government participate
in an internal process of decision-making in respect of ratification or
other State acts. There is no other way than to ascertain the existence of
opinio juris from the fact of the external existence of a certain custom
and its necessity felt in the international community, rather than to seek
evidence as to the subjective motives for each example of State practice,
which is something which is impossible of achievement.

Therefore, the two factors required for the formation of customary
law on matters relating to the delimitation of the continental sheif must
not be interpreted too rigidly. The appraisal of factors must be relative
to the circumstances and therefore elastic; it requires the teleological
approach.

As stated above, the generation of customary law is a sociological
process. This process itself develops in a society and does not fail to
reflect its characteristic upon the manner of generation of customary
law. This is the question of the tempo which has to be considered.

Here can be enumerated some sociological factors which may be deemed
to have played a positive role in the speedy formation of customary
international law on the subject-matter of the continental shelf, including
the principle of equidistance.

First, the existence of the Geneva Convention itself plays an important
role in the process of the formation of a customary international law in
respect of the principle of equidistance. The Geneva Convention con-
stitutes the terminal point of the first stage in the development of
law concerning the continental shelf. It consolidated and systematized
principles and rules on this matter although its validity did not ex-
tend beyond the States parties to the Convention. Furthermore, the
Convention constitutes the starting point of the second stage in the

177
177 CONTINENTAL SHELF (DISS. OP. TANAKA)

development of law concerning the continental shelf. It has without
doubt provided the necessary support and impetus for the growth of law
on this matter.

The coming into existence of the Geneva Convention itself would
psychologically and politically facilitate the adherence of non-party
States to the Convention or the introduction of the equidistance principle
into their practice.

The role played by the existence of a world-wide international orga-
nization like the United Nations, its agency the International Law
Commission, and their activities generally do not fail to accelerate the
rapid formation of a customary law. It is similar to the way in which a
customary commercial law speedily evolves from a standard contract
drafted by experts of business circles to a universal commercial custom.
The Geneva Convention of 1958 on the Continental Shelf, first /ex ex
contractu among the States parties, has been promoted by the subsequent
practice of a number of other States through agreements, unilateral acts
and acquiescence to the law of the international community which is
nothing else but world law or universal law.

Secondly, the legal, scientific and technical, and less political character
of the Convention, and the fact that its birth is mainly due to the activities
of the International Law Commission composed of highly qualified inter-
nationally well-known legal scholars representing the main legal systems
of the world in collaboration with a group of experts, would not fail to
exercise rapidly a positive influence for the formation of opinio juris sive
necessitatis in the international community.

Thirdly, the urgent necessity of avoiding international conflict and
disorder which may be feared to occur between coastal States in propor-
tion to the rapidly increasing economic necessity of the exploration and
exploitation of natural resources in the subsoil of submarine areas, has
become a matter of serious preoccupation not only to coastal States.
but to the whole international community in which consciousness of
solidarity is more than ever intensified.

Fourthly, it can be recognized that the speedy tempo of present
international life promoted by highly developed communication and
transportation had minimized the importance of the time factor and has
made possible the acceleration of the formation of customary interna-
tional law. What required a hundred years in former days now may re-
quire less than ten years.

Fifthly, the circumstance that with regard to the continental shelf,
including the equidistance principle, there had been no legal system in
existence, either written or customary law, and that therefore a legal
vacuum had existed, has certainly facilitated the realization of the
Geneva Convention on the Continental Shelf and customary law on the

178
178 CONTINENTAL SHELF (DISS, OP. TANAKA)

same matter. Similar circumstances can be recognized in the fields of air
law and space law.

In short, the process of generation of a customary law is relative in
its manner according to the different fields of law, as I have indicated
above. The time factor, namely the duration of custom, is relative; the
same with factor of number, namely State practice. Not only must each
factor generating a customary law be appraised according to the occasion
and circumstances, but the formation as a whole must be considered as
an organic and dynamic process. We must not scrutinize formalistically
the conditions required for customary law and forget the social necessity,
namely the importance of the aims and purposes to be realized by the
customary law in question.

The attitude which one takes vis-a-vis customary international law
has been influenced by one’s view on international law or legal philosophy
in general. Those who belong to the school of positivism and voluntarism
wish to seek the explanation of the binding power of international law in
the sovereign will of States, and consequently, their attitude in recog-
nizing the evidence of customary law is rigid and formalistic. On the
other hand, those who advocate the objective existence of law apart from
the will of States, are inclined to take a more liberal and elastic attitude
in recognizing the formation of a customary law attributing more im-
portance to the evaluation of the content of law than to the process of its
formation. I wish to share the latter view. The reason for that is derived
from the essence of law, namely that law, being an objective order vis-a-
vis those who are subject to it, and governing above them, does not
constitute their “‘auto-limitation” (Jellinek), even in the case of inter-
national law, in which the sovereign will of States plays an extremely
important role.

In this context, I venture to quote the statements of two eminent
writers which appear to be valuable for the affirmative conclusion on the
formation of customary international law concerning the matter of the
continental shelf.

J. L. Brierly, in The Law of Nations, 6th edition, 1963, page 62:

“The growth of a new custom is always a slow process, and the
character of international society makes it particularly slow in the
international sphere. The progress of the law therefore has come to
be more and more bound up with that of the Jaw-making treaty.
But it is possible even today for new customs to develop and to win
acceptance as Jaw when the need is sufficiently clear and urgent.
A striking recent illustration of this is the rapid development of the
principle of sovereignty over the air.”

179
179 CONTINENTAL SHELF (DISS. OP. TANAKA)

D. P. O'Connell, in /nternational Law, I, 1965, pages 20-21:

“Much of the traditional discussion of customary law suffers
from the rigidity and narrow-mindedness of nineteenth-century
positivism, which was itself the product of a static conception of
society. The emphasis that the positivist places on the will of the
State over-formalises the law and obscures its basic evolutionary
tendency. He looks to positive practice without possessing the
criteria for evaluating it, and hence is powerless to explain the
mystical process of /ex ferenda, which he is compelled to distinguish
sharply, and improperly, from /ex lata ..

HI

In the event that the customary law character of the principle of
equidistance cannot be proved, there exists another reason which seems
more cogent for recognizing this character. That is the deduction of the
necessity of this principle from the fundamental concept of the continental
shelf.

The starting point is the concept of the continental shelf. This concept is
clearly expressed in Articles 1-3 of the Geneva Convention.

Before we examine this concept, we shall clarify its nature, namely its
customary law character.

There is no doubt that Articles 1-3, which constitute the fundamental
concept of the continental shelf, are mainly formulated on the basis of the
State practice established since President Truman’s Proclamation of
September 1945, and that, accordingly, they have the character of
customary law. Therefore, even those States which have not ratified or
acceded to the Convention could not deny the validity of these provisions
against them. Denying the principles enunciated in Articles 1-3 would
deprive the non-contracting States of the basis of all rights over their
continental shelves.

The fundamental] principle upon which the institution of the continental
shelf is based constitutes the recognition of the sovereign rights of the
coastal State for the purpose of its exploration and the exploitation of its
natural resources (Article 2, paragraph 1, of the Convention). These
sovereign rights are exclusive in the sense that if the coastal State does not
explore or exploit its natural resources, no one may undertake these
activities, or make a claim to the continental shelf, without the express
consent of the coastal State (Article 2, paragraph 2, of the Convention).
These rights of the coastal State do not depend on occupation, effective
or notional, or on any express proclamation (Article 2, paragraph 3, of
the Convention).

The fact that the coastal State exercises over the continental shelf
exclusive sovereign rights, and that these rights do not depend on oc-

180
180 CONTINENTAL SHELF (DISS. OP. TANAKA)

cupation or any express proclamation, explains eloquently the legal
status of the continental shelf as an institution. First, the continental shelf
does not constitute res nullius which is susceptible of occupation by any
State—not only an adjacent coastal State but any other State. Next, the
continental shelf does not constitute a res communis of the coastal States
which must be jointly exploited or divided by them. The continental shelf
belongs exclusively to the coastal State according to the principle fixed
by law which gives the definition of the continental shelf. According to
Article | of the Convention, the term “continental shelf” is used as
referring to the seabed and subsoil of the submarine areas adjacent to the
coast. By this provision the law prescribes the only condition for a coastal
State to be able to have sovereign rights over the continental shelf. This
condition is of a geographical nature; the existence of the relationship of
adjacency between the continental shelf and the coastal State is required.

The criterion of adjacency—or proximity, propinquity, contiguity—
seems a most reasonable one if one adopts the principle of the sovereign
rights of the coastal State, excluding the régime of res nullius or res
communis. The idea that the continental shelf constitutes the natural
continuation or extension of the coastal State is most natural and reason-
able from the geographical and economic viewpoints.

The principle which governs the delimitation of the continental shelf
and which is provided for in Article 6 is the corollary of the concept
declared in Articles | and 2. The present cases are related to Article 6,
paragraph 2. This stipulates:

“In the absence of agreement, and unless another boundary line
is justified by special circumstances, the boundary shall be deter-
mined by application of the principle of equidistance from the
nearest points of the baselines from which the breadth of the ter-
ritorial sea of each State is measured.”

The equidistance principle which is incorporated in Article 6, paragraph 2,
flows from the fundamental concept of the continental shelf as the
logical conclusion on the matter of the delimitation of the continental
shelf. The equidistance principle is integrated in the concept of the con-
tinental shelf. The former is inherent in the latter, being inseparably
connected with it. Therefore, if the law of the continental shelf were
devoid of the provision concerning delimitation by means of the equi-
distance principle, satisfactory functioning of the institution of the
continental shelf could not be expected.

The Federal Republic denies the opposability of the Geneva Convention
as a whole, and consequently denies the opposability of its part, namely
Article 6, paragraph 2. However, the Federal Republic has not the slight-
est doubt that she exercises sovereign rights over the continental shelf
of the disputed area. But on what title can she exercise such rights?

181
181 CONTINENTAL SHELF (DISS. OP. TANAKA)

There should be no other possibility of justification other than by
customary law on the matter of the continental shelf. And indeed she
recognizes the applicability of Articles 1-3 of the Geneva Convention
vis-à-vis herself on a customary law basis. Can the Federal Republic deny
the application of Article 6, paragraph 2, concerning the delimitation of
the continental shelf which she claims as her own? The answer is in the
negative.

The viewpoint of the Federal Republic is to consider the question of
delimitation separately from the fundamental concept of the continental
shelf. However, the rule with regard to delimitation by means of the
equidistance principle constitutes an integral part of the continental
shelf as a legal institution of teleological construction. For the existence
of the continental shelf as a legal institution presupposes delimitation
between the adjacent continental shelves of coastal States. The delimita-
tion itself is a logical consequence of the concept of the continental shelf
that coastal States exercise sovereign rights over their own continental
shelves. Next, the equidistance principle constitutes the method which is
the result of the principle of proximity or natural continuation of land
territory, which is inseparable from the concept of continental shelf.
Delimitation itself and delimitation by the equidistance principle serve to
realize the aims and purposes of the continental shelf as a legal institution.
The Federal Republic, in so far as she insists upon her rights on the
continental shelf, cannot deny the application of its delimitation by means
of the equidistance principle. As I have said above, the equidistance
principle provided for in Article 6, paragraph 2, of the Convention, is
inherent in the concept of the continental shelf, in the sense that without
this provision the institution as a whole cannot attain its own end.

The doctrine that the equidistance principle is inherent in the institution
of the continental shelf would certainly make a highly controversial
impression. However, even if Article 6, paragraph 2, did not exist or is not
opposable to the Federal Republic, the interpretation of Articles 1-3
would produce the same conclusion. Customary law, being vague and
containing gaps compared with written law, requires precision and com-
pletion about its content. This task, in its nature being interpretative,
would be incumbent upon the Court.

The method of logical and teleological interpretation can be applied in
the case of customary law as in the case of written law. Even if the Fed-
eral Republic recognizes the customary law character of only the funda-
mental concept incorporated in Articles 1-3 of the Convention, and denies
it in respect of other matters, she cannot escape from the application of
what is derived as a logical conclusion from the fundamental concept,—a
conclusion which, in respect of the delimitation of the continental shelf,
would reach the same result as Article 6, paragraph 2, of the Convention.

*
* *

182
182 CONTINENTAL SHELF (DISS. OP. TANAKA)

The Federal Republic, referring to the right of the States parties to the
Convention to make reservations to articles other than to Articles 1-3
(Article 12 of the Convention), argues in favour of the non-applicability
a fortiori of Article 6 to the Federal Republic, which is not a State party
to the Convention. This question has been very extensively discussed.
However, if a reservation were concerned with the equidistance principle,
it would not necessarily have a negative effect upon the formation of
customary international law, because in this case the reservation would
in itself be null and void as contrary to an essential principle of the
continental shelf institution which must be recognized as jus cogens. It
is certain that this institution cannot properly function without being
completed by some method of delimitation provided by law. It is obvious
that a State party to the Convention cannot exclude by reservation the
application of the provision for settlement by agreement, since this is
required by general international law, notwithstanding the fact that
Article 12 of the Convention does not expressly exclude Article 6, para-
graphs | and 2, from the exercise of the reservation faculty. The pos-
sibility of reservation could apply to the application of the special-cir-
cumstances clause, but not to that of the equidistance principle, which, as
indicated above, constitutes an integral part of the continental shelf
régime. In short, a reservation to Article 6, paragraph 2, so far as the
application of the equidistance principle is concerned, is not permissible,
because it would produce a legal vacuum and thus prevent normal
functioning of the institution of the continental shelf.

The Danish and Netherlands Governments have sought to establish
their claim to apply the equidistance principle either by way of the
applicability of Article 6, paragraph 2, of the Convention, or by way of
direct inference from the fundamental concept of the continental shelf
which is supposed to be inherent in Articles 1 and 2 of the Convention.

For the reasons mentioned above, the contention of the Danish and
Netherlands Governments as to the customary law character of the
equidistance rule applicable to non-contracting States of the Convention,
including the Federal Republic, is well-founded.

The equidistance principle provides a method of delimiting the con-
tinental shelf which must be deemed most practical and appropriate.
Specifically, concerning a boundary matter, it is desirable that the method
be objective and clear. This is the requirement from the standpoint of the
international community’s need for certainty.

In this connection I would like to make some observations on the
logical relationship between law and technique for the purpose of
considering the nature of the equidistance rule.

We have before us a technical norm of a geometrical nature, which is
called the equidistance rule, and may serve a geographical purpose.
This norm, being in itself of a technical nature, constitutes a norm of

183
183 CONTINENTAL SHELF (DISS. OP. TANAKA)

expediency which is of an optional, i.e., not obligatory character, and the
non-observation of which does not produce any further effect than failure
to achieve the result it would have rendered possible. This technical norm
of a geometrical nature can be used as a method for delimiting the
continental shelf. The legislator, being aware of the utility of this method
for legal purposes, has adopted it as the content of a legal norm.

Thus the equidistance method as a simple technique is embodied in
law, whether in Article 6, paragraph 2, of the Geneva Convention or in
corresponding customary international law. By being submitted to a
juridical evaluation and invested with the character of a legal norm, it has
acquired an obligatory force which it did not have as a simple technical
norm.

The incorporation of the equidistance rule as 2 geometrical technique
into a legal norm exemplifies an extremely widespread phenomenon
which can be observed in regard to several kinds of extra-legal, social and
cultural norms and in such fields as usage, ethics and technique which has
drawn the attention of Professor Gustav Radbruch, who characterizes it
as the investing of one and the same material with a dual axiological
character (Umkleidung desselben Materials mit doppelten Wertcharakter:
Rechtsphilosophie, 3rd ed., 1932, p. 43). He has also described the same
phenomenon as ‘naturalization’. In the case of the equidistance principle,
a technical norm of geometrical nature, after being submitted to juridical
evaluation has become incorporated or naturalized in law as a legal
norm vested with obligatory force.

This distinction between the rule of equidistance as a mere technique
and as a norm of law is very important in relation to the correct discharge
by the Court of the task laid upon it by the Special Agreements.

In the present context, I would like to add that there is a wider pos-
sibility of applying scientifico-technical methods to the delimitation of
territorial sea and continental shelf areas than in the case of frontier-
demarcation on land. This is because in the former the particular and
individual features in the historical, ethnological, social and cultural
sense, which are usually to be found in the latter, do not exist. Here
technique can have full play, as in the case of the delimitation and
division of newly discovered and uninhabited territories, which permit of
automatic demarcation by the drawing of geometrical lines.

Therefore technique, particularly geometrical technique, can have
particular importance for the delimitation of the territorial sea and
continental shelf. It is understandable that in the maritime field the
relation between law and techniques should be more intimate than in the
field of the delimitation of land territory, that elements of uniformity and
abstraction should be prevalent, and that the role of technique utilized
by law should be an outstanding one.

184
184 CONTINENTAL SHELF (DISS. OP. TANAKA)

In short, law can be more consistent with its idea of objectivity and
certainty in maritime international law than in other fields of law.

The following opinion of Lord McNair in the Fisheries case (C.J.
Reports 1951, p. 161) may be appropriately cited in justification of the
applicability of the equidistance principle in the present cases:

“The method of delimiting territorial waters is an objective one
and, while the coastal State is free to make minor adjustments in its
maritime frontier when required in the interests of clarity and its
practical object, it is not authorized by the law to manipulate its
maritime frontier in order to give effect to its economic and other
social interests. There is an overwhelming consensus of opinion
amongst maritime States to the effect that the baseline of territorial
waters, ... is a line which follows the coastline along low-water
mark and not a series of imaginary lines drawn by the coastal State
for the purpose of giving effect, even within reasonable limits, to its
economic and other social interests and to other subjective factors.”

IV

Article 6, paragraph 2, of the Geneva Convention provides:

“2. Where the same continental shelf is adjacent to the ter-
ritories of two adjacent States, the boundary of the continental shelf
shall be determined by agreement between them. In the absence of
agreement, and unless another boundary line is justified by special
circumstances, the boundary shall be determined by application of
the principle of equidistance from the nearest points of the base-
lines from which the breadth of the territorial sea of each State is
measured.”

This provision determines the application of the equidistance principle.
However, this application is not absolute and immediate. It presupposes
the existence of two negative conditions: namely the absence of agree-
ment and the absence of special circumstances. The one is of a procedural,
the other of a substantive nature.

The boundary of the continental shelf shall in the first place be deter-
mined by agreement between the two States before recourse to other
means. The principle thus recognized by the said provision ts fully in the
spirit of the Charter of the United Nations, Article 33 (1) of which lays
down that “the parties to any dispute . . . shall, first of all, seek a solution
by negotiation’, it is also appropriate from the psychological and political
viewpoint. Besides, the validity of an agreement concerning delimitation
as between two States can be justified on the ground that the interests
involved. are of a disposable nature between them.

185
185 CONTINENTAL SHELF (DISS. OP. TANAKA)

For the settlement of a dispute on delimitation, therefore. the régime
of the continental shelf requires, as a necessary step for the application
of the principle of equidistance, an agreement between the parties to the
dispute. This agreement must be preceded by negotiations.

This requirement is evident. If we adhere too closely to the wording of
the Article, the conclusion would be that the simple fact of the non-
existence of agreement would always authorize the application of the
equidistance principle. But this mere parsing of the words is surely
insufficient to elicit the real meaning of the provision. It is a precondition
that genuine negotiations must have taken place and that, notwithstand-
ing, no agreement was reached.

Regarding the present cases, no difference of view appears to exist
concerning the above-mentioned interpretation of the phrase ‘in the
absence of agreement” and the prior holding of effective negotiation
between the States concerned.

The second condition for the application of the equidistance principle
is the absence of special circumstances justifying another boundary line.

The raison d'être of this provision is that the mechanical application of
the equidistance principle would sometimes produce an unpalatable
result for a State concerned. Hence the necessity of supplementing the
prescription of the equidistance principle with a clause that provides for
special circumstances and constitutes an exception to the main principle
of equidistance.

It is argued on behalf of the Federal Republic that the special-circum-
stances clause does not constitute an exception to the principle of equi-
distance, but that these two rules are valid on an equal footing, so that
the equidistance principle has no priority over the special-circumstances
clause. However, it may be submitted that it could not have been the
intention of the legislator to leave the matter in a legal vacuum, to be
decided by the nebulous criteria of justice and equitableness, but that, to
ensure certainty and stability, he would have prescribed some precise rule
to be applied in principle for so long as the existence of exceptional
circumstances did not exclude its application.

It follows from the foregoing that the condition of the non-existence
of special circumstances for the application of the equidistance principle
has quite a different significance from that of the condition of the absence
of agreement. The latter condition is a sine gua non for the application;
therefore the absence of agreement despite genuine negotiations must be
proved by the party wanting to rely on the equidistance principle; it is
not, on the contrary, necessary that such party prove the former con-
dition, namely the non-existence of special circumstances, because the
equidistance principle is available to immediately and automatically fill
the gap produced by the absence of agreement.

From what ts stated above, the limit and scope of the application of the
special-circumstances clause should be apparent. The Federal Republic,

186
186 CONTINENTAL SHELF (DISS. OP. TANAKA)

minimizing the significance of the equidistance principle, advocates a
broad interpretation of this clause, covering the case where a so-called
““macrogeographical” configuration would give rise, on the equidistance
basis, to an unjust and inequitable apportionment. On the other hand,
it is argued on behalf of the two Kingdoms that the application of this
clause should be limited to such cases as the existence of insignificant is-
lands, promontories, etc., which should be ignored in drawing the equi-
distance line. This view seems well-founded. The clause does not constitute
an independent principle which can replace equidistance, but it means
the adaptation of this principle to concrete circumstances. If for the
foregoing reasons the exceptional nature of this clause is admitted, the
logical consequence would be its strict interpretation. Exceptiones sunt
strictissimae interpretationis. Accordingly, the configuration of the Ger-
man coastline which by application of the two equidistance lines would
produce unsatisfactory consequences for the Federal Republic, cannot
be recognized as special circumstances within the meaning of Article 6,
paragraph 2, of the Convention.

It is maintained on behalf of the Federal Republic, from the viewpoint
of just and equitable apportionment on which her arguments are based,
that the special circumstances clause constitutes an expression of the
just and equitable principle, and it is sought to deny the relationship
of major principle and exception existing between the equidistance
principle and the special circumstances clause.

It is certain that the equidistance principle, being of a technical nature,
does not possess in itself a moral qualification such as justness or equita-
bleness. However, when this principle was incorporated in the Conven-
tion as a legal norm, it must have been the intention of the legislator that
in ordinary cases the automatic application of this principle would bring
a just and equitable result. Accordingly, it would not be very far from
the truth if we say that the consideration of Just and equitable apportion-
ment is inherent in the equidistance principle. But this does not mean
that there is no need of an exception which constitutes the special circum-
stances clause.

The special circumstances clause presents itself as a manifestation of
the same spirit of the main principle. This clause implies some degree of
correction or, as I have said above, adaptation intended to attain what is
really sought by the equidistance principle. The special circumstances
clause, therefore, does not abolish or overrule the main principle, but is
intended to make its functioning more perfect.

In short, the special circumstances clause in Article 6, paragraph 2,
second sentence, does not signify an independent principle which may
compete with the equidistance principle on an equal footing, but constitutes
an exception recognized in concrete cases to correct the possible harsh
effect which may be produced by the automatic application of the equi-
distance method. This conclusion is clear from the wording of Article 6,

187
187 CONTINENTAL SHELF (DISS. OP. TANAKA)

ce

paragraph 2, second sentence which provides . and unless another
line is justified by special circumstances’. [Italics added.] This only
means correction in special, individual cases by drawing another /ine and
not the substitution of another principle in place of the equidistance
principle.

V

If what has been said above is correct, and the equidistance principle
is, on a customary law basis, binding vis-à-vis the Federal Republic,
this is the end of the matter and there would be no need to examine
certain other questions which were energetically discussed during the
course of the written and oral proceedings. Among these questions, two
must be considered. The first question is concerned with the alternatives
of delimitation and just and equitable apportionment or share. The second
question is concerned with the indivisibility of the two cases before the
Court and the combined effect of the two Danish-German and German-
Netherlands boundary lines.

Although to answer these questions is not absolutely necessary for
the purpose of deciding the present cases, I consider it to be significant
to deal with them, because they are fundamentally related with the
German contention that the application of the equidistance principle
should be replaced by just and equitable apportionment in the present
cases and therefore their consideration assists in the understanding of
the intrinsic value of the equidistance principle.

First, we shall consider the question af whether the present cases are
concerned with the question of delimitation or that of just and equitable
apportionment.

The two Kingdoms take their stand on delimitation by the equidistance
principle. The Government of the Federal Republic on the other hand,
advocates the principle of just and equitable apportionment.

As we have seen above, delimitation by the equidistance principle
constitutes a logical conclusion derived from the fundamental concept
of the continental shelf provided in Articles 1-3 of the Geneva Conven-
tion. It is aimed at the delimitation, namely the drawing of a boundary
line, between the continental shelves already belonging to two States,
and not to division.

It can be said that delimitation constitutes an act of a bilateral nature.
If more than two States are interested in the same continental shelf and
participate in the common negotiation, the solution must be not of a
multilateral nature but of a bilateral nature, namely a combination of
bilateral relationships.

Consequently, the delimitation is individualistic in the sense that it is
made between two parties without regard to a third party. If it is carried
out by the application of the equidistance principle, delimitation would
be effected in an automatic and neutral way in so far as special circum-
stances do not exist.

188
188 CONTINENTAL SHELF (DISS. OP. TANAKA)

On the other hand, the alleged principle of just and equitable apportion-
ment which is contended for on behalf of the Federal Republic seems to be
collectivistic. It implies the concept that delimitation is not demarcation
of two sovereign spheres already belonging to two different States, but
an act of division, or sharing among more than two States of res nullius
or res communis. Therefore, the concept of apportionment is necessarily
constitutive and multilateral. It requires some criteria for the purpose
of the apportionment of the continental shelf among the States concerned.
It can be said abstractly that the apportionment should be just and equi-
table; however, it is not easy to demonstrate in what way apportionment
is, under given circumstances, in conformity with justice and equitableness.

That the present cases are not concerned with the apportionment of
the continental shelf but its delimitation, is derived from the fundamental
concept of the continental shelf. Besides, the Special Agreements request
from the Court a decision on the principles and rules of international
law applicable to delimitation and not to apportionment.

The Judgment of the Court is right in rejecting the argument of the
Federal Republic which maintains the viewpoint of apportionment and
not delimitation.

It is to be noted that the Federal Republic complains of the unjust
and inequitable consequences of delimitation by the equidistance prin-
ciple applied to the present cases; she does not limit herself to the cor-
rection of the alleged injustice and inequitableness resulting from such
delimitation, but puts forward a quite new claim for just and equitable
apportionment, which belongs to an entirely different concept from
delimitation, as I have indicated above.

First, it is necessary to examine whether the application of the equi-
distance principle to the present cases would really produce injustice
and inequitableness at the expense of the Federal Republic, as she argues.

What are the reasons why the application of the equidistance principle
would result in an inequitable effect on the German part in the delimita-
tion of the continental shelf in the North Sea and why is the Federal
Republic opposing the application of this principle to the present cases?

The reasons may be summarized as follows:

First: The German part of the continental shelf would be reduced, by
the effect of the two equidistance lines, to a small fraction of the whole
North Sea area, not corresponding to the extent of its contact with the
North Sea (Memorial, p. 73, figure 18).

Secondly: The German part would extend only half-way to the centre
of the North Sea, where the parts of Great Britain, Norway, Denmark
and the Netherlands meet (Reply, p. 430, figure 5).

Thirdly: The area of the German part compared with the Danish or
the Netherlands part would amount only to roughly 40 per cent. of the
area of Denmark’s or the Netherlands’ part respectively. This would be

189
189 CONTINENTAL SHELF (DISS. OP. TANAKA)

out of proportion to the breadth of their respective coastal front facing
the North Sea (Hearing of 23 October 1968). The shares of the Federal
Republic, Denmark and the Netherlands would be in the ratio 6:9:9
respectively if they are measured by the breadth of contact of the coast
with the sea—the country’s coastal frontage (Memorial, para. 78, p. 77).

Are these reasons put forward on behalf of the Federal Republic
well-founded?

I consider that the German contention is a simple assertion without
foundation because the German part constitutes a consequence of the
natural configuration (concavity) of the coastline, namely the rectangular
bend in the Danish-German-Netherlands coastline that causes both
equidistance lines to meet before the German coast thereby limiting
the German share.

Furthermore, such a geographical configuration cannot be considered
as causing this case to constitute an example of the application of the
special-circumstances clause provided in Article 6. paragraph 2, of the
Convention.

Examples are not lacking of a large State, because of being given too
small a window on the open sea as a result of a special geographic con-
figuration, getting a very small portion of the continental shelf quite
disproportionate to its large land territory (for instance, Syria, Congo,
Guatemala, Romania). (Sketch map E, submitted by the Agent for
Denmark, Hearing of 7 November 1968.)

Moreover, the alleged proportionate smallness of the German part
compared with the Danish or the Netherlands part is not to be considered
as the result of the two equidistance lines only, but is caused by other
factors: relations on the one hand between Denmark and Norway
(Agreement of 8 December 1965), and on the other hand between the
Netherlands, Belgium (Projet de Loi of 23 October 1967, Article 2 deter-
mining Belgium's boundary with the United Kingdon and France and the
Netherlands), and the United Kingdom (Agreement of 6 October 1965).
The treaties on the delimitation of the continental shelf between these
States are not concerned with the present cases. Accordingly what seems
to make the Danish and the Netherlands parts bigger in comparison with
the German part largely comes from elsewhere, not at the cost of German
sacrifice.

For the above-indicated reasons, the contention on behalf of the
Federal Republic that the application of the equidistance principle to the
delimitation of the continental shelf in the present cases produces injustice
and inequitableness, is not, I consider, well-founded.

The Federal Republic however, on the hypothesis that delimitation on
the basis of the equidistance principle is unjust and inequitable, put
forward a contention for the replacement of this principle. This is the
idea of just and equitable apportionment or sharing.

190
190 CONTINENTAL SHELF (DISS. OP. TANAKA)

It is not clear whether the Federal Republic presses this idea consistently
or whether she would be satisfied simply to replace the equidistance
principle by some other methods. At any rate, she proposes first the so-
called coastal frontage, namely a straight baseline between the extreme
points at either end of the coast concerned, taking into account the
special configuration of the German coast. Then the sector principle is
proposed in consideration of the particularity of the North Sea.

It seems that these proposals are intended indirectly or directly to
realize the principle of just and equitable apportionment. However, so
far as the coastal frontage is concerned, this imaginary line cannot be
recognized as a basis for the delimitation of the continental shelf of the
States concerned, the sea area being unable to be treated identically
with a solid land-mass from the concept of the continental shelf, namely
the natural prolongation or continuation of the land territory of the
coastal State. So far as the sector principle is concerned, this idea seems
directly derived from the principle of just and equitable apportionment,
and involves the re-examination and rewriting of boundary agreements on
the continental shelf of the North Sea, not only between the States parties
to the present cases but between them and third States. Such consequences
cannot be tolerated.

The standpoint which conceives the delimitation of the continental
shelf as a bilateral relationship independent of the relationship with a
third State and recognizes the effect thereof, may certainly be exposed
to the criticism that it would result in prior in tempore, potior in jure. Of
course every agreement between States on boundary matters must be in
conformity with international law, therefore it cannot infringe the rights
of a third party. However, since boundary demarcation of the continental
shelf can be made by bilateral agreement, there is no reason to deny that
the agreements concluded between Denmark or the Netherlands and a
third State, or between third States on matters of delimitation of the
continental shelf in the North Sea should be prima facie valid erga omnes.
For the sake of the security of the international legal order, the situation
must be avoided whereby the validity of an earlier agreement might be
questioned because it would produce an unsatisfactory effect from the
point of view of a third party effecting a subsequent act. Such unsatis-
factory effect must be tolerated so far as the present system of delimita-
tion of the continental shelf is based on the principle of the priority of
agreement by negotiations on this matter (Article 6, paragraphs 1 and 2).

In the event of the principle of just and equitable apportionment in-
stead of the delimitation by the equidistance principle being applied,
what would be the criteria for dividing the continental shelf among the
coastal States of the North Sea? Besides the above-mentioned principles of
the coastal frontage and sector many other factors could enter into con-
sideration, for instance, length of the coastline, continuation of the land
frontier, vertical line drawn on the general direction of the coastline

191
191 CONTINENTAL SHELF (DISS. OP. TANAKA)

proportion of size of land territories of the States concerned, etc. Finally
the distribution of subsoil natural resources and the unity of the deposit
might also become an important factor for consideration. The reconsid-
eration and rewriting of the existing continental shelf boundary lines
between the North Sea States are a very complicated matter. It is the
same with the three States Parties to the present cases. Consequently, the
application of the principle of equidistance can be highly appreciated
even from the standpoint of its negative function, namely the avoidance
of complications which might be produced by the introduction of the
idea of apportionment.

For the above-mentioned reasons, the German contention that the
delimitation of the continental shelf between the Parties in the North
Sea should be governed by the principle of just and equitable apportion-
ment is not well-founded.

From what is said above, the following questions, which presuppose
the application of just and equitable apportionment or at least the just
and equitable principle, are to be set aside from the examination as irrel-
evant for the purpose of deciding the present cases:

(a) Questions which are concerned with the boundary agreements on
the continental shelf concluded between Denmark or the Netherlands and
a third State, t.e., the United Kingdom or Norway.

(6) Questions which are concerned with the validity of the boundary
agreement on the continental shelf between Denmark and the Netherlands.

(c) Questions which are concerned with the details of the definition of
the continental shelf, and its outer limits.

(d) Questions which are concerned with the particularity of the North
Sea continental shelf.

(e) Questions which are concerned with the nature and the location of
natural resources of the seabed and subsoil of the North Sea.

(f) Questions which are concerned with the joint exploitation of a
deposit situated on both sides of the boundary of the States concerned.

VI

The second question which is now to be considered is related to the
indivisibility of the two cases before the Court and the combined effect of
the two Danish-German and German-Netherlands boundary lines, or
whether the two cases should be considered separately.

First, it must be noted that this question is essentially linked with the
foregoing one, namely the question of delimitation as against just and
equitable apportionment. If the answer to the latter question is in favour
of delimitation, the answer to the former must be the recognition of the
divisibility of the two cases. If the answer to the latter is in favour of the
apportionment, the answer to the former must be the recognition of the
combined effect.

192
192 CONTINENTAL SHELF (DISS. OP. TANAKA)

It is evident that two cases are pending before the Court: one between
Denmark and the Federal Republic and the other between the Federal
Republic and the Netherlands. They are concerned with different areas
of the North Sea continental shelf. They were brought before the Court
simultaneously but by separate Special Agreements. However, the ques-
tions at issue in these cases are legally identical, and Denmark and the
Netherlands are in the same interest. That is the reason that the Court
ordered (26 April 1968), in implementation of the tripartite Protocol,
the joinder of the proceedings in the two cases and the appointment
of one Judge ad hoc by the Governments of Denmark and of the Nether-
lands.

But the joinder of the two cases from the viewpoint of procedural
expediency does not imply that there is from the substantive viewpoint
one case instead of two cases. There is not one and the same case as
occurred with the South West Africa cases.

In reality the two cases with which the Court has to deal are concerned
with two different boundary lines, namely the Dano-German and the
German-Netherlands lines. The result of this is that, in dealing with the
merits of the two cases, the Court should not take into consideration
the simultaneous existence and mutual relationship or “combined effect”
of the two lines which from a procedural point of view does not exist.

Nevertheless, the arguments on behalf of the Federal Republic, which
constitute the contention of unjustness and inequitableness, are based
on the doctrine of the combined effect. What the Federal Republic
complains of is concerned with an area which is delimited by the two
equidistance lines and which seems to be unsatisfactory to her.

We must pay attention to the fact that there was no necessity for
simultaneous presentation of the two cases to the Court. If the two
Governments could have foreseen that their procedural co-operation
might produce, by reason of the “‘combined effect”, an unfavourable
result, they would have preferred to adopt the procedure of postponing
for some years the presentation of one case to the Court or presenting
the two cases with some interval between them.

For the reasons mentioned above, the two cases must not be considered,
from a substantive viewpoint, as one and the same case, but be conceived
as separate and independent ones.

VIT

One of the issues which I consider as important is concerned with
the hierarchical relationship between two kinds of legal norms, namely
that between natural law and positive law. It may be worth while to
draw the attention of students of law to the fact that this time-honoured
academic theme has found its way into the written pleadings and oral
arguments as a contention on behalf of the Federal Republic.

193
193 CONTINENTAL SHELF (DISS. OP. TANAKA)

The Federal Republic denied, in the first place, the opposability of
the equidistance principle incorporated in Article 6, paragraph 2. Next
she sought to deny also its character as customary international law.
Finally, she tried to attain the same effect from legal-philosophical con-
siderations concerning the two kinds of norms: natural law and positive
law.

According to the contention of behalf of the Federal Republic, the
application of Article 6, paragraph 2, of the Convention, which incorpo-
rates the equidistance principle, should be subordinated to a higher
norm of law which is nothing but the principle of just and equitable
apportionment deriving from the idea of ‘‘distributive justice” (justitia
distributiva} (Memorial, para. 30, p. 30), ‘‘the general principles of law
recognized by civilized nations” (Article 38, paragraph 1 (c)) and the
so-called natural law of nations (Hearing of 5 November 1968).

Briefly, the Federal Republic seems to deny the application of Article 6,
paragraph 2, of the Convention for the reason that this would produce
a harsh effect and insists that the norm of just and equitable apportion-
ment be applied overruling the equidistance principle. This contention
reminds us of an appeal to the mitigating role of equity versus common
law in English law. In the present cases the Federal Republic appeals
to the corrective or complementary function of natural law with regard
to positive law.

However, from the viewpoint of traditional natural law doctrine, the
overruling of a positive law rule by a natural law principle does not
seem to include such issue in question. Natural law does not venture
to interfere with positive law except in the case that positive law rules
are manifestly immoral and violate the principles of natural law. Such
a case cannot occur in the matter of the equidistance principle. Natural
law should not very easily permit the validity of positive law rules to be
contested by invoking natural Jaw to the effect that such rules are not
in conformity with the idea of justice and equity, and therefore contrary
to natural law. It should not open a door to all subjective and arbitrary
contentions denying the validity of positive law at the expense of secu-
rity and expediency. If a positive law rule is supposed to produce a
harsh or inconvenient effect, the correct course is not to deny the validity
of this rule on account of its unjustness and inequitableness, but to
propose its amendment.

In the present cases the application of the equidistance principle pro-
duces neither injustice nor inequitableness as is argued on behalf of the
Federal Republic. In reality, the question regarding the equidistance
principle is concerned with that of expediency, namely what method is
more practical and convenient for the purpose of delimitation of the
continental shelf and therefore it is of a technical character and not of
a character subject to moral evaluation and overruling by a natural law

194
194 CONTINENTAL SHELF (DISS. OP. TANAKA)

principle. Of course, the application of the technical rule of equidistance
may produce an unjust and inequitable result. The Federal Republic
insists on the existence of such a result in the present cases. However,
as it has been indicated above, such unjust and inequitable result cannot
be recognized in the application of the equidistance principle to the
delimitation of the present cases.

Incidentally, one of the three Aristotelean justices, justitia distributiva
which was referred to on behalf of the Federal Republic, appears to
have only very slight association with her cause. Justitia distributiva is
to govern the relationship between a corporate body and its members,
namely the obligation of a corporation versus its members. If we wish
to apply some category of justitia, it would be the justitia commutativa
which prevails in the relationships between individual members in a
corporate body, because the issue is concerned with justice between
individual States in the international community and not an obligation
in the international community versus individual States as its members.

In short, the reference by the Federal Republic to natural law or
distributive justice as a basis for the principle of just and equitable
apportionment does not mean more than asserting the idea: jus est ars
boni et aequi.

The Federal Republic puts forth an argument, namely the principle
of just and equitable delimitation, as an alternative to the principle of
just and equitable apportionment for the purpose of denying the exclusive
application of the equidistance principle. It seems to me that the difference
between the two alternatives is only nominal in the sense that just and
equitable delimitation implies in itself the idea of apportionment. We
can see it from the fact that in both cases the factors to enter into con-
sideration to achieve justness and equitableness are identical. Therefore,
I venture to say that the above-stated reasons denying the principle of
just and equitable apportionment advocated on behalf of the Federal
Republic can be mutatis mutandis applied to the principle of just and
equitable delimitation.

In this context we must recall that the Judgment has categorically
rejected the principle of just and equitable apportionment. However,
so far as the Judgment recognizes the factors to be considered which
were put forth by the Federal Republic under the said principle, there
is no substantial difference from recognizing that principle itself. The
principle of just and equitable delimitation does not mean more than the
repetition of the idea of law.

Next the same can be said concerning the Federal Republic’s reference
to Article 38, paragraph | (c), as a basis for the principle of just and
equitable apportionment in the sense that this principle being vague and
abstract cannot offer any criterion for the decision of the present cases.

The character of “‘general principles of law” is more notably to be

195
195 CONTINENTAL SHELF (DISS. OP. TANAKA)

recognized in the principle of equidistance than in the alleged principle of
just and equitable apportionment. I consider that the legislative process
of the Geneva Convention and, parallel with it, the formation of custo-
mary international law on the matter of the equidistance principle indicate
the existence of a principle or method of a technical, therefore universal
character on this matter as a common denominator for conventional
law and customary law.

My conclusion is that the application of the principle of equidistance
is not overruled by the principle of just and equitable apportionment
or delimitation. The reference of the Federal Republic to natural Jaw
doctrine or the genera! principles of law is out of place.

*
* *

For the reasons indicated above, my conclusion is as follows:

1. The first principle of international law to be applied to the delimita-
tion as between the Parties of the areas of the continental shelf in the
North Sea is that of obligation to enter into negotiations with a view to
arriving at an agreement as I stated above. Accordingly, I agree on this
point with the view of the Court, which is incontrovertible. This con-
clusion cannot be denied by the fact that the presentation of the two
Special Agreements was preceded by detailed negotiations between the
Governments of the States Parties. The repeated effort to arrive at agree-
ment by effective negotiation is not excluded at this stage, but is obliga-
tory.

2. The priority of negotiation and agreement is a principle of a pro-
cedural nature. A question arises concerning what kind of substantive
principle must prevail in the matter of delimitation of the continental
shelf: the equidistance principle or the equitable principle?

I regret that, contrary to the Court’s decision, I share the view in
favour of the equidistance principle instead of the equitable principle
for the reasons indicated above. Particularly, [ cannot agree with the
Court’s view of the application of the latter principle to the present
cases by the reason that it amounts to the following three points:

First, the Court recognizes that delimitation by the application of the
equidistance principle would produce in the present cases an unjust and
inequitable effect detrimental to the Federal Republic of Germany,
which is not the case, as stated above.

Secondly, on this hypothesis, the Court admits in favour of the Federal
Republic an appeal to higher ideas of law such as justice, equity or
equitableness, and reasonableness, which are self-evident but which,
owing to their general and abstract character, are unable to furnish any

196
196 CONTINENTAL SHELF (DISS. OP. TANAKA)

concrete criteria for delimitation in the present cases. Reference to the
equitable principle is nothing else but begging the question.

Thirdly, the factors which may be taken into consideration to carry
out the equitable principle are of diverse nature and susceptible of
different evaluations. Consequently, it appears extremely doubtful
whether the negotiations could be expected to achieve a successful result,
and more likely that they would engender new complications and chaos.

It may be said that the Court’s answer amounts to the suggestion to
the Parties that they settle their dispute by negotiations according to
ex aequo et bono without any indication as to what are the “principles
and rules of international law’’, namely juridical principles and rules
vested with obligatory power rather than considerations of expediency—
factors or criteria—which are not incorporated in the legal norm and
about which the Parties did not request an answer.

It may be said also that the Court seems, by this decision, to be making
a legislative consideration on the apportionment of the continental shelf
which is not of declaratory but of constitutive nature contrary to the
concept of the delimitation and which has been denied by it.

The important matter in connection with the present cases is that
the Parties should have a guarantee of being able to terminate the
possibly endless repetition of detailed negotiations by the final applica-
tion of the equidistance principle. Another important matter should be
that, the Court by according the equidistance principle the status of a
world law would make a contribution to the progressive development
of international law.

(Signed) Kotaro TANAKA.

197
